     Case 1:20-mj-00312-JFA Document 12 Filed 12/26/20 Page 1 of 3 PageID# 64




                  IN THE UNITED STATES DISTRICT COURT

                 FOR THE EASTERN DISTRICT OF VIRGINIA



UNITED STATES OF AMERICA:

V.                                     Case No. 1:20-MJ-312

Matthew Erausquin                  :



                          Motion for Brady Materials

     Counsel’s appearance for Mr. Erausquin for purposes of detention hearing and

preliminary hearing has now been formally entered in this district. The

undersigned appeared via zoom along with Christopher Amolsch in the Southern

District of Florida in November and we anticipate representing Mr. Erausquin

throughout all proceedings. We did not conduct a detention hearing in that district

and requested any hearing be held in Alexandria. Mr. Erausquin has been waiting

for transfer.

     The Court in the Southern District has already ordered the production of Brady

materials. According to the docket entries from the Southern District of Florida, the

Court ordered all Brady materials be produced in a timely manner back on

November 19, 2020.

     Though this Order certainly is the law of the case, out of an abundance of

caution, counsel is requesting all Brady materials be produced forthwith and

certainly in a timely manner so counsel can utilize these materials at the
  Case 1:20-mj-00312-JFA Document 12 Filed 12/26/20 Page 2 of 3 PageID# 65




preliminary hearing/detention hearing. From the initial review of this case and the

criminal complaint, it appears there are significant Brady issues in this case.

Counsel requests all such materials be produced separately and not in a mass of

discovery. The material includes but is not limited to misrepresentations, lies, false

statements, fake profiles, threats, credibility issues, inconsistent statements and

any other exculpatory material relevant to impeachment and credibility of the

complaining witnesses and the government’s allegations.. These issues and

disclosures are all relevant to probable cause, pretrial release determinations, trial,

and any mitigation. Counsel may file a more comprehensive motion but given the

recent codification of Brady and the order entered in the instant case, counsel

requests Brady be produced immediately and separately so counsel can be

adequately prepared once Mr. Erausquin appears in this district.



                                                     Matthew Erausquin
                                                     By Counsel

_________/s_________
Frank Salvato
1203 Duke Street
Alexandria, Virginia 22314
703-548-5000
Bar No. 30453
Frank@Salvatolaw.com

                              Certificate
  I hereby certify this pleading was filed with the Court’s Electronic Filing System,
which system will send a copy to the United States Attorney, 2100 Jamieson
Avenue, Alexandria, Virginia on this 26th day of December, 2020.


_________/s_________
  Case 1:20-mj-00312-JFA Document 12 Filed 12/26/20 Page 3 of 3 PageID# 66




Frank Salvato
1203 Duke Street
Alexandria, Virginia 22314
703-548-5000
Bar No. 30453
Frank@Salvatolaw.com
